DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to the Amendment
	The amendment filed on November 24th 2020 has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28th, 2020 has been entered.
 
Examiner addressed applicant's arguments in the Advisory Action dated December 24, 2020 and believes that based in claim language, the prior art rejection previously presented is still proper. In order to achieve compact prosecution, Examiner provides a new reference which teaches a structure more in line with Applicant's arguments. Examiner believes that the Applicant's arguments are more narrow than the claim requires, as noted in the Advisory Action, but provides the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”).
Referring to claim 10:  Hall teaches a resource exploration and recovery system (Fig. 7) comprising: 
a surface system (system in the surface, Col. 3: 27-29,  “rig operators … from the surface”);
a subsurface system (underground system in Fig. 7) including a tubular string (40) (Fig. 7) having an inner surface (as shown in Fig. 7), and
a tractor (160) (Fig. 7) deployable into the tubular string (40) (as shown in Fig. 7), the tractor (160) including a cable reel (Fig. 6, "wireline unit 100 spools the wireline 102", Col. 5: 54-56) having an amount of cable deployable in the tubular string (40) (Col. 3: 30, “the wire 52 can be about 120’long …”) (Col. 5: 55-56).
Even though as noted above Hall does teach a tractor including a cable reel, in order to expedite prosecution, Examiner is adding Edmonstone as prior art as follows:
Edmonstone teaches his tractor (a self-propelling tool, Col. 3: 4-7) that has a cable reel (502) contained in the body of the tool. (Col. 6: 63-64).

the tractor (Edmonstone) being connected to a control system (Hall, Col. 5: 40 "control operation") and operable to configure at least one component (114) (Hall, Col. 5: 12-14) in the tubular string (40) (Hall),
 in order to have the predictable result of providing “a system for measuring data in a well … locomotion means; control means adapted to control direction and/or speed of the locomotion means; said control means being controllable from the surface” (abstract).

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Hirth et al. (U.S. 2005/0006106 A1 – “Hirth”), Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) and Kiest, Jr. (U.S. 5,964,249 – “Kiest”).
	Referring to claim 1:  Hall teaches a resource exploration and recovery system (Fig. 7) comprising: 
a surface system (system in the surface, Col. 3: 27-29,  “rig operators … from the surface”);
a subsurface system (underground system in Fig. 7) including a tubular string (40) (Fig. 7) having an inner surface (as shown in Fig. 7), a connector system (Col. 2: 1-2, “The tool is connected to the coupling member, which is connectable to the coupling mechanism …”) provided at the inner surface (Col. 3: 20-21 “components of the wireline through the pipe 40) (Fig. 7), and a cable (52) (Col. 3: 28, Figs. 1-2) extending between the connector system (Col. 2: 1-2) and the surface system (Col. 5: 40 "control operation".  Examiner finds that control operation is conducted by a control system. Also see “the rig 30 pulls the pipe 40 to the surface …” requires to have a control system to conduct that kind of downhole operation) (Figs. 1-2), the connector system (Col. 2: 1-2) including at least one connector component (114) (Col. 5: 12-14, “coupling member 114”) and at least one frangible link component (claim 28, "means for electrically uncoupling connection"). 
Hall does not explicitly teach a screen component.
Hirth teaches his downhole apparatus that provides a screen component ([0046] “screens”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding a screen component as taught by Hirth in order to “segregate solids from the fluid entering the chamber” [0037] (Hirth).
Hall further teaches:
a tractor (160) (Col. 6: 20) (Fig. 7) deployable into the tubular string (40) (as shown in Fig. 7),
the tractor including a cable reel (Edmonstone) (ibid claim 10 above with obviousness statement) having an amount of cable deployable in the tubular string (40) (Col. 3: 30, “the wire 52 can be about 120’long …”) (Col. 5: 55-56), the tractor (160) being connected to a control system (Col. 5: 40 "control operation") (Col. 6: 34-35 “tractor 160 and drop-off tool 110 are deployed through the pipe 40 with the wireline 

Hall does not explicitly teach the frangible link component discussed above being fixedly mounted to the inner surface of the tubular string.
Kiest teaches his method and apparatus that teaches:
a frangible link mounted to the inner surface of the tubular string (abstract, “plurality of attachment strips are frangible connected at one end to the liner, and permanently affixed to the tube inner surface”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by having the frangible link component being fixedly connected mounted to the inner surface of the tubular string as taught by Kiest in order to have “an improved method and apparatus for installing a liner at a desired location within a pipeline” (Col. 1: 15-16) for enhanced downhole operations which is greatly appreciated by anyone skilled in the art.


For claims 11-20 elements that have been labeled above are not being labeled again.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Hallundbaek (U.S. 9,359,844 B2).
	Hall in view of Edmonstone as applied to claim 10 above, substantially teaches the invention as discussed and as claimed above.
[11]:  Hall does not explicitly teach:
the tractor includes a plurality of wheels and a propulsion system
operatively connected to the plurality of wheels, the propulsion system being selectively operable to move the tractor along the tubular string.
Hallundbaek teaches his downhole driving unit (11) (tractor) that has a wheel assembly (90) and a propulsion system (driving unit housing 51, hydraulic motor 23, and wheel assembly 90 rotatably connected with a rotational part) (Col. 7: 14-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding a tractor that has a wheel assembly and a propulsion system as taught by Hallundbaek wherein the wheels are connected to the propulsion system and the propulsion system selectively operable to move the tractor along the tubular string (40) (Hall) for the purpose of smoothly moving the tractor at a desired position of the wellbore.

[12]:  Hall does not teach and adhesive deployment system.
Hallundbaek teaches the tractor (11) (Fig. 3) includes an adhesive deployment system (123, 15, 16, 17, 18, 90, 61) (Figs. 7A and 3) (Examiner finds that the adhesive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding the elements features and limitations discussed above in this claim as taught by Hallundbaek in order to have a solid truck that can perform the required downhole operations efficiently.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Hallundbaek (U.S. 9,359,844 B2) and Murphree et al. (U.S. 2015/0345250 A1 – “Murphree”).
Hall in view of Edmonstone as applied to claim 10 above and further in view of  Hallundbaek does not explicitly teach:
[13]:  the adhesive deployment system includes an adhesive reservoir coupled to a deployment device;
[14]:  the tractor includes an adhesive curing system;
[15]:  the adhesive curing system includes a light source directed towards the inner surface of the tubular string.
Murphree teaches his downhole tool that provides and adhesive deployment system (10, 12, 24) [0034] that includes:

[14]:  the tractor includes and adhesive curing system ([0038] “UV cure silicone”);
[15]:  a light source ([0038] “UV cure silicone) (Examiner finds that UV cure silicone requires UV light that initiates crosslinking through a photochemical reaction rather than heat) that is directed toward the inner surface of the tubular string (for which the system is capable of).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding the limitations and elements listed above in claims 13-15 as taught by Murphree in order to have high cure speed at low temperatures for a solid joined tractor that can operate effectively under harsh downhole conditions.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Fielder et al. (U.S. 2012/0211229 A1 – “Fielder”).
Hall in view of Edmonstone as applied to claim 10 above substantially teaches the invention as discussed and as claimed above.
Hall does not explicitly teach:
[16]:  the tractor includes a scraper deployable against the inner surface of the tubular string;

Fielder teaches his apparatus that provides:
[16-17]:  a tractor (140) [0027]; scrapers (132) [0026]; a cleaning fluid outlet (475), “may further include a cleaning fluid reservoir” [0041] and “a pump in fluid communication with the reservoir … During cleaning, the pump may be operated to inject the cleaning fluid … the fluid may continue … to the injector 475” [0041].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding a scraper, a cleaning fluid reservoir and a cleaning fluid outlet as taught by Fielder wherein:
[16]:  the tractor includes a scraper deployable against the inner surface of the tubular string;
[17]:  the tractor includes a cleaning fluid reservoir having a cleaning fluid outlet directed toward the inner surface of the tubular,
in order to clean the aforementioned tubular string to a relatively low friction and smooth state so that other tools may be more easily placed into and retrieved from a subterranean well.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Lerner et al. (U.S. 2015/0377013 A1 – “Lerner”).

[18]:  Hall does not explicitly teach the tubular string includes one or more address devices arranged along the inner surface, each of the one or more address devices marking a location of the at least one component in the tubular string.
Lerner teaches his piping assembly utilizing address devices (See title, addressed datagrams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by adding address devices as taught by Lerner wherein address devices are arranged along the inner surface, each of the one or more address devices marking a location of the at least one component in the tubular string (see abstract) in order to “provide an improved and networkable control system for piping assemblies” [0006].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Shreider et al. (U.S. 8,608,410 B2 – “Shreider”).
Hall in view of Edmonstone as applied to claim 10 above substantially teaches the invention as discussed and as claimed above.
[19]: Hall does not explicitly teach:
the tubular string includes at least one guide member positioned to direct the tractor along a desired pathway.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by having guide members as taught by Shreider wherein the guide member is positioned to direct the tractor along a desired pathway in order to “provide more efficient apparatuses and a simple method for constructing curved, deep and narrow underground structures” (Col. 2: 34-36).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,537,061 B2 – “Hall”) in view of Edmonstone et al. (U.S. 9,476,274 B2 – “Edmonstone”) as applied to claim 10 above and further in view of Wassell et al. (2011/0024188 A1 – “Wassell”).
Hall in view of Edmonstone as applied to claim 10 above substantially teaches the invention as discussed and as claimed above.
[20]:  Hall does not explicitly teach the tubular sting includes one or more storage zones for holding a component in a wellbore.
Wassell teaches his apparatus that provides a tubular string with one storage zone holding a component in a wellbore (claim 17 “drill string having a pocket … in which is located a set of strain sensors”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s invention by having .

Response to Arguments
Examiner addressed applicant's arguments in the Advisory Action dated December 24, 2020 and believes that based in claim language, the prior art rejection previously presented is still proper. In order to achieve compact prosecution, Examiner provides a new reference which teaches a structure more in line with Applicant's arguments. Examiner believes that the Applicant's arguments are more narrow than the claim requires, as noted in the Advisory Action, but provides the new rejection above.
Regarding claims 10 and 1, in pages 6-8, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are directed to Edmonstone et al. (U.S. 9,476,274 B2) and its combinations as noted above in this office actin.
	Regarding claims 2-7 and 9, in page 9, Applicant’s arguments are persuasive.  See below allowable subject matter.
Regarding Applicant’s argument, in page 7, that states that “At no point is tractor 160 describes as included a cable reel having an amount of cable”.  Examiner finds this argument non-persuasive since Hall teaches in his Col. 3: 30, “the wire 52 can be about 120’ long …”).  Therefore, rejection of claim 1 stands.
Regarding Applicant’s argument, in page 7, that “Hall does not teach all elements of claim 10”.  Examiner finds this argument non-persuasive since as noted above in this 

Allowable Subject Matter
Claims 2-7 and 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 571-272-6999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MANUEL C PORTOCARRERO/Examiner, Art Unit 3672